Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The specification filed on 3/16/2020 is accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. It is noted that this judicial exception has been created by the courts, and this rejection is stating that the claimed invention is not a type of invention that can obtain a patent.

 	In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 — Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.



Revised Step 2A: Prong One — Evaluate Whether the Claim Recites a Judicial Exception

 	To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations in the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance:

(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter: A method for helping a first user select a preferred educational institution from a plurality of educational institutions implemented on a general-purpose computer with processor- executable program instructions configured to direct at least one processor and at least one stored data table including data useful for predictive analysis, for selecting or providing a predilection for at least one educational institution from a plurality of educational institutions comprised of receiving, by the processor, a request to provide, to a computing device associated with a first user, more than one attribute which are indicative of a preference for at least one educational 
Claim 14 is illustrative of the claimed subject matter: A system for helping a user select a preferred educational institution from a plurality of educational institutions on a computing device associated with a user, the system comprising: a processor;  a memory having at least one data table; a memory having instruction stored thereon, wherein the instructions, when executed, cause the processor to: receiving a request from a first user for more than one attribute, stored on the data table, which are indicative of a preference for at least one educational institution; identify more than one attribute responsive to the request; provide the identified more than one attribute to the first user; allow the first user to rate the identified attributes; store the first user's rated attributes; determine at least on preferred educational institution based on rated attributes. provide the first user a valued list or list of rated attributes for later review.

 	The above claim recitations fall within the abstract idea grouping of certain methods of organization of human activity. Specifically, the above recitations are designed to be performed by a user to determine a preferred educational institution, and selecting a college is a commercial interaction because it creates a business relationship between the student and educational institution. Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two -— If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.

 	A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Claim 1 adds additional elements of a general purpose computer with processor and a display, but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. In this instance, the use of a processor and display does not improve the functioning of the computer, but rather, only generally links the use of the abstract commercial interaction (selecting a college) to a computer environment.  Claim 14 adds additional elements of a processor and memory, but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. In this instance, the use of a processor and memory does not improve the functioning of the computer, but rather, only generally links the use of the abstract commercial interaction (selecting a college) to a computer environment.  
 	Further, all claims which depend from claims 1 and 14 fail to integrate the judicial exception into a practical application because claims 1 and 14 all fall within the abstract idea grouping of certain methods of organization of human activity.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.


 	In applying step two of the Alice/Mayo analysis, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method’ and thus transform the abstract idea into patent-eligible subject matter. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014). Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.” West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’... . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).
 	Accordingly, the examiner has searched the claim(s) to determine whether there are any “additional features” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea. Alice, 134 S. Ct. 2347 (2014). Those “additional features” must be more than “well understood, routine, conventional activity.” See Alice. To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.” Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).

 	Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it. Our law demands more. See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”). Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.” Trading Techs. Int'l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).
 	For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are performing activities and/or functioning considered to be well-understood, routine, and conventional. The courts have, for instance, recognized the following computer functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner:

° performing repetitive calculations,

° receiving, processing, and storing data,

° electronically scanning or extracting data from a physical document,



° automating mental tasks, and

° receiving or transmitting data over a network, e.g., using the Internet to gather data.

 	See MPEP § 2106.05(d)(Il).

 	Regarding claims 1-25, these claims recite a processor, and/or a memory and a display. In each instance, any additional recitation of computer elements recited in the claims is merely a generic computer component that is equivalent to stating “apply it with a computer,” which the Supreme Court has ruled is not sufficient to transform an abstract idea into eligible subject matter. See Alice.
 	Furthermore, the computer is recited with a high level of generality. See specification page 4, stating “on a computing device… is displayed on the touch sensitive device”.  It is noted pages 7-9 further discuss generic computer elements.  The use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method weighs against eligibility. See Bilski v. Kappos, 130 S. Ct. 3218, 3230. Consequently, here, the recitation of computer components is merely an insufficient attempt to limit the abstract idea to a technological environment. Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.” Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014). Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently, is ineligible for patenting.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject mater which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites steps such as “providing, from the at least first data table, for a display…” it is indefinite if Applicant is claiming providing a data table or displaying a data table.  In addition, “allowing, by the processor, the first user to value the identified attribute” is indefinite as does this action take place?  Is the first user valuing an attribute using a processor or does the processor permit valuing?  Applicant is requested to positively recite the method steps for all the lined items in claim 1 et al.
Claim 7 recites “further comprising, allowing, by the processor, the second user to deliver to the computing device associated with the first user a request that the first user value additional attributes or request additional information about a particular attribute”.  This claim in indefinite as it is unclear who is acting in this claim.  Is the second user interacting with the first user or reading the data provided by the first user.  
Claim 8 recites “The method according to claim 6, further allowing, by the processor, the second user to provide, for display on the computing device associated with the first user, information regarding at least one educational institution.”  This claim is indefinite as it is unclear what the method step is.  Is the processor acting or the second user?  
In general, the language “allowing, by the processor, x, for x” is indefinite as it is unclear who is performing what action.  This language is in claims 1-13 for example.
Claim 13 recites “from third party sources our crowdsourcing”.  One possible remedy would be to say “or crowdsourcing”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-25 are rejected under 35 U.S.C. 102a1 as being anticipated by Billmyer US 2009/0081629.

Regarding claim 1, Billmyer teaches a method for helping a first user select a preferred educational institution from a plurality of educational institutions implemented on a general-purpose computer with processor-executable program instructions configured to direct at least one processor and at least one stored data table including data useful for predictive analysis, for selecting or providing a predilection for at least one educational institution from a plurality of educational institutions comprised of: receiving, by the processor, a request to provide, to a computing device associated with a first user, more than one attribute which are indicative of a preference for at least one educational institution (see figures 31-34 for example); identifying, by the processor, more than one attribute responsive to the request stored on at least a first data table; providing, from the at least first data table, for a display on the computing device associated with the first user, the identified attributes; allowing, by the processer, the first user to value the identified attributes; storing, the first user's valued attributes stored on at least a second data table; providing, for display on the computing device associated with the first user, the valued attributes or ranked valued attributes; providing, for display on the computing device associated with the first user, at least one preferred educational institution based on first user rated 
	As shown in the various figures the user values attributes for example sports, clubs, Greek Life (figure 33), religious affiliation (figure 34), and financial considerations (figure 35); inputs a variety of personal attributes forming a profile (figures 24-31); and based upon the inputs a match list is generated see figure 19 whereby the user my rate a particular institution as a favorite or trash (figures 11-12).

Regarding claim 2, Billmyer teaches a method according to claim 1, further comprising providing, for display on a computing device associated with a second user, the valued attributes or ranked valued attributes of the first user [0006].  Data provided by student is verified or supplemented by guidance counselors, parents, teachers, etc.

Regarding claim 3, Billmyer teaches a method according to claim 1, further comprising, allowing, by the processor, the second user to, from a computing device associated with the second user, value attributes and/or identify new attributes for an educational institution [0006].  Data provided by student is verified or supplemented by guidance counselors, parents, teachers, etc.

Regarding claim 4, Billmyer teaches a method according to claim 1, further comprises, allowing the first user, by the processor, to create a unique user profile; wherein the first user unique user profile is comprised of profile information which includes at least one member selected from a group consisting of: first user age, first user grade level, first user location, first user profile data of similar users, time of day the first user accesses the at least one stored stat table, social interaction of the first user, first user interests, first user preferred language, and first user demographic information [0006] see also figure 38.



Regarding claim 6, Billmyer teaches a method according to claim 5, further comprising, providing, for display on the computing device associated with the second user, the valued attributes or ranked valued attributes associated with the first user's unique user profile [0006].  Data provided by student is verified or supplemented by guidance counselors, parents, teachers, etc.  

Regarding claim 7, Billmyer teaches a method according to claim 6, further comprising, allowing, by the processor, the second user to deliver to the computing device associated with the first user a request that the first user value additional attributes or request additional information about a particular attribute [0006 and 0011].  Data provided by student is verified or supplemented by guidance counselors, parents, teachers, etc.   Communication tools permit communication between schools and colleges [0109].

Regarding claim 8, Billmyer teaches a method according to claim 6, further allowing, by the processor, the second user to provide, for display on the computing device associated with the first user, information regarding at least one educational institution [0109].  The colleges can communicate with the user [0109].

Regarding claim 9, Billmyer teaches a method according to claim 6, further comprises, allowing, by the processor, the provided display on the computing device associated with the first user or a computing 

Regarding claim 10, Billmyer teaches a method according to claim 1, further comprising, allowing, by the processor, at least one third-party, from a computing device associated with the third party, to populate the at least one data table with attributes [0006 and 0011].  Data provided by student is verified or supplemented by guidance counselors, parents, teachers, etc.   Communication tools permit communication between schools and colleges [0109].  

Regarding claim 11, Billmyer teaches a method according to claim 1, further comprising, allowing, by the processor, at least a third party to access, from a computing device associated with the third party, at least a first user profile and attributes rated by the first user  [0006 and 0011].  Data provided by student is verified or supplemented by guidance counselors, parents, teachers, etc.   Communication tools permit communication between schools and colleges [0109].

Regarding claim 12, Billmyer teaches a method according to claim 1, further comprising, introduction, by the processor, of at least a first user, on a computing device associated with the first user, to at least a third party [0109].  The colleges can communicate with the user [0109].

Regarding claim 13, Billmyer teaches a method according to claim 1, further comprising, populating attributes in at least the first data base from third party sources [0046].  


 	a processor; 
 	a memory having at least one data table; 
 	a memory having instruction stored thereon, wherein the instructions, when executed, cause the processor to: 
 	receiving a request from a first user for more than one attribute, stored on the data table, which are indicative of a preference for at least one educational institution; 
 	identify more than one attribute responsive to the request; 
 	provide the identified more than one attribute to the first user; 
 	allow the first user to rate the identified attributes; 
 	store the first user's rated attributes; 
 	determine at least on preferred educational institution based on rated attributes; 
 	provide the first user a valued list or list of rated attributes for later review [0006] [0132-0134 regarding processor etc].  

Regarding claim 15, Billmyer teaches a system according to claim 14, displaying for a second user, the rated attributes or the valued rated attributes of the first user [0006 and 0011].  Data provided by student is verified or supplemented by guidance counselors, parents, teachers, etc.   Communication tools permit communication between schools and colleges [0109].  

Regarding claim 16, Billmyer teaches a system according to claim 14, further comprises allowing the first user to create a unique user profile; wherein the unique user profile is profile information includes at 

Regarding claim 17, Billmyer teaches a system according to claim 16, further comprising, allowing a second user to access the first user's unique user profile [0006 and 0011].  Data provided by student is verified or supplemented by guidance counselors, parents, teachers, etc.   Communication tools permit communication between schools and colleges [0109].  

Regarding claim 18, Billmyer teaches a system according to claim 17, further comprising, providing the second user the rated attributes or valued rated attributes associated with the first user's unique identifier [0006 and 0011].  Data provided by student is verified or supplemented by guidance counselors, parents, teachers, etc.   Communication tools permit communication between schools and colleges [0109].  

Regarding claim 19, Billmyer teaches a system according to claim 18, further comprising, allowing the second user to request the first user to rate additional attributes or provide more information about a particular attribute [0109].   Additionally, the school may enter profile data [0130].

Regarding claim 20, Billmyer teaches a system according to claim 18, further comprising, allowing the second user to provide the first user information regarding at least one educational institution Communication tools permit communication between schools and colleges [0109].   Additionally, the school may enter profile data [0130].

Regarding claim 21, Billmyer teaches a system according to claim 18, further comprises, allowing the valued rated or rated attributes rated of the first user to be provided as a tokenized UR to the first user and/or second user for later viewing [0105].   The user may share the URL.  

Regarding claim 22, Billmyer teaches a system according to claim 14, further comprising, allowing a second user to rate attributes and/or identify new attributes for an educational institution; where such valuing or new attributes are stored in the data table [0107].  Additionally, the school may enter profile data [0130].

Regarding claim 23, Billmyer teaches a system according to claim 14, further comprising, allowing at least one third party to populate the data table with attributes [0107].  Additionally, the school may enter profile data [0130].  

Regarding claim 24, Billmyer teaches a system according to claim 14, further comprising, allowing at least one third party to access at least a first user profile and attributes rated by the first user [0105].   The user may share the URL.

Regarding claim 25, Billmyer teaches a system according to claim 14, further comprising, introduction of at least a first user to at least a third party [0110].

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  As cited by Applicant, Brouwer US 2015/0066559 is highly relevant and also related to educational matching.  


If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649            
9/13/2021